DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments in the reply filed on October 14, 2020 are acknowledged and have been fully considered. Claims 1 and 4 are pending. Claims 1 and 4 are under consideration in the instant Office action. Claims 2-3 and 5 are cancelled. 
Note: Applicant is advised to include canceled claim 5 in the claim status indicators as there was claim 5 in the prosecution history which was canceled on April 10, 2020.
Applicant’s amendments and arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.

Rejections Maintained
Claim Rejections - 35 USC § 103
      	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically taught or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness


Claims 1 and 4 remain rejected under 35 U.S.C. 103 as being unpatentable Koplin et al. (WO2009112442, Google Translation Provided) and Esser-Kahn et al. (J. AM. CHEM. SOC. 2010, 132, 10266–10268).

Applicant Claims

Applicant claims a method of targeted medication delivery,
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Koplin et al.  microcapsules comprising a capsule core, which contains a lipophilic substance and at least one compound that absorbs electromagnetic radiation from the wavelength more monomers (monomers I) selected from C1-C24 alkyl esters of the acrylic and/or methacrylic acid, acrylic acid, methacrylic acid and maleic acid, 20 to 60% by weight of one or more bifunctional or polyfunctional monomers (monomers II) which is/are water-insoluble or poorly water-soluble, and 0 to 40% by weight of one or more other monomers (monomers III), each based on the overall weight of the monomers. The invention also relates to microcapsules containing at least one epoxide resin adhesive and optionally a compound which absorbs electromagnetic radiation from the wavelength range of 700 nm to 1 m, to a method for producing the same, to the use thereof in contact adhesives and to methods for gluing at least two substrates (see abstract). A microcapsules comprising a capsule core containing at least one lipophilic substance and at least one compound which absorbs electromagnetic radiation from the wavelength range of 700 nm to 1 m (this includes the wave length of infrared lights), and a capsule wall constructed from 40 to 80% by weight of one or more monomers (monomers I) selected from C 1 -C 24 -alkyl esters of acrylic and / or methacrylic acid, acrylic acid, methacrylic acid and maleic acid, 20 to 60 wt .-% of one or more bi or poly functional monomers (Monomers II), which is insoluble or sparingly soluble in water, and 0 to 40% by weight of one or more other monomers (monomers III), in each case based on the total weight of the monomers (see claim 1). microcapsules comprising a capsule wall based on polymethacrylates and a capsule core containing a lipophilic substance which can be radiation-induced or thermally released, a process for their preparation and their use for radiation-induced or thermal release of the lipophilic substance (see page 1). Suitable other monomers III are monomers other than monoethylenically unsaturated monomers. Preference is given to monomers such as vinyl acetate, vinyl propionate and vinylpyridine. Particularly hydroxyethyl acrylate, hydroxyethyl methacrylate, itaconic acid, maleic anhydride, N-vinylpyrrolidone, 2-hydroxyethyl acrylate and methacrylate, and acrylamido-2-methylpropanesulfonic acid. In addition, N-methylolacrylamide, N-methylolmethacrylamide, dimethylaminoethyl methacrylate and diethylaminoethyl methacrylate may be mentioned in particular.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Koplin et al.  do not specifically teach the incorporation of tertiary butyl carbonate . These deficiency is cured by the teachings of Esser-Kahn et al.
Esser-Kahn et al. teach : For the autonomous repair of damaged materials, microcapsules are needed that release their contents in response to a variety of physical and chemical phenomena, not just by direct mechanical rupture. Herein we report a general route to programmable microcapsules. This method creates core-shell microcapsules with polymeric shell walls composed of self-immolative polymer networks. The polymers in these networks undergo a head-to-tail depolymerization upon removal of the triggering end group, leading to breakdown of the shell wall and subsequent release of the capsule’s liquid interior. We report microcapsules with shell walls bearing both Boc and Fmoc triggering groups. The capsules release their contents only under conditions known to remove these triggering groups; otherwise, they retain their contents under a variety of conditions. In support of the proposed release mechanism, the capsule shell walls were observed to undergo physical cracking upon exposure to the triggering conditions (see abstract).

    PNG
    media_image1.png
    255
    436
    media_image1.png
    Greyscale

Microcapsules were synthesized via an interfacial polymerization method as previously described.8 To a solution of water with gum arabic (surfactant and viscosity modifier) was added trigger-loaded “prepolymer” (SI-8, SI-9) dissolved in the core solvent [ethyl phenylacetate (EPA)]. Butanediol was added to the resulting emulsion as a chain extender, and the solution was heated to 70 °C for 1.5 h (Figure 3). We synthesized Boc and Fmoc microcapsules, whose shell walls consisted of polymer networks terminated with Boc and Fmoc groups, respectively. Capsules were routinely produced in the 5-40 µm size range. The size and shell-wall morphology were determined by fluorescence, optical, and scanning electron microscopy (Figures 4 and 6). We found that the capsules have a distinctive “wrinkled” appearance. This morphology did not occur under identical capsule formation conditions using the control polymer Desmodur L75, a commercially available prepolymer composed of cross-linked 2,4-TDI (affording microcapsules designated as Control), indicating that it is unique to the trigger-loaded polymer (Figure 6). Additionally, the capsule shell wall was fluorescent, indicating the presence of the trigger-loaded polymers at the shell wall (see page 10267).

    PNG
    media_image2.png
    552
    427
    media_image2.png
    Greyscale

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to incorporate tertiary butyl carbonate or t-boc protecting groups using triggering mechanisms such as light, thermal, acid, etc. for release of agents from microcapsules in the microcapsule of Koplin et al.  because Esser-Kahn et al. teach : For the autonomous repair of damaged materials, microcapsules are needed that release their contents in response to a variety of physical and chemical phenomena, not just by direct mechanical rupture. Herein we report a general route to programmable microcapsules. This method creates core-shell microcapsules with polymeric shell walls composed of self-immolative polymer networks. The polymers in these networks undergo a head-to-tail depolymerization upon removal of the 
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Response to Applicant’s arguments
Applicant argues Koplin and Esser-Kahn references lack "providing a latent catalyst” and "triggering said latent catalyst to produce acid into said capsule and said shell made of a material that can be made permeable by acid thereby making said shell permeable and releasing said medication.” The Koplin and Esser-Kahn references and any combination of the Koplin and Esser-Kahn references do not teach or suggest the above identified claim steps and claim limitations of Applicants’ amended independent claim 1 or dependent claim 4. Neither the Koplin reference nor the Esser-Kahn reference discloses Applicants’ step of “triggering said latent catalyst to produce acid into said capsule and said shell made of a material that can be made permeable by acid thereby making said shell permeable and releasing said medication.”
The above assertions are not found persuasive because the examiner brings applicant’s attention to paragraph 0080 of Applicant’s PG Pub US 20170216437 which discloses that in the first step a capsule with a selectively impermeable shell and a latent catalyst is produced. The capsule contains a compound of interest to be released into the environment. The capsule is designed with a trigger system that will cause the shell to become permeable to the compound of interest and release it from the capsule by triggering the latent catalyst causing the latent catalyst to become active and act on the shell so the shell becomes permeable and release the compound of interest. For example, the shell may be comprised of a hydrophobic polymer such as the tertiary butyl carbonate of hydroxyl ethyl acrylate. The catalyst used can be a thermally generated acid, such as the ammonium salt of a strong acid or the tert-butyl carbonate of p-toluenesulfonic acid. Upon heating, the thermally activated acid catalytically converts the hydrophobic shell polymer into a hydrophilic polymer, in this case poly hydroxyethyl acrylate. This causes an increase in shell permeability, releasing the encapsulated material. The evolution of CO.sub.2 may also degrade shell integrity and release the encapsulated material. The trigger for the catalyst can, for example, can be heat or light or other triggering mechanisms. First the the tertiary butyl carbonate of hydroxyl ethyl acrylate is taught  For example, the shell may be comprised of a hydrophobic polymer such as the tertiary butyl carbonate of hydroxyl ethyl acrylate. The catalyst used can be a thermally generated acid, such as the ammonium salt of a strong acid or the tert-butyl carbonate of p-toluenesulfonic acid. Upon heating, the thermally activated acid catalytically converts the hydrophobic shell polymer into a hydrophilic polymer, in this case poly hydroxyethyl acrylate. This causes an increase in shell permeability, releasing the encapsulated material. It is clear that Koplin et al. teach microcapsules comprising a capsule wall based on polymethacrylates and a capsule core containing a lipophilic substance which can be radiation-induced or thermally released, a process for their preparation and their use for radiation-induced or thermal release of the lipophilic substance (see page 1). Esser-Khan is added to remedy why one of ordinary skill in the art would have added the tertiary butyl carbonate group to the hydroxyl ethyl acrylate. Which means a thermal application to the tertiary butyl carbonate group to the hydroxyl ethyl acrylate would necessarily or innately thermally generate the acid, such as the ammonium salt of a strong acid or the tert-butyl carbonate of p-toluenesulfonic acid. Upon heating, the thermally activated acid catalytically converts the hydrophobic shell polymer into a hydrophilic polymer, in this case poly hydroxyethyl acrylate.
Conclusions
No Claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619